765 N.W.2d 306 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jeffrey Eugene SNELL, Defendant-Appellant.
Docket No. 137582. COA No. 286999.
Supreme Court of Michigan.
May 27, 2009.

Order
On order of the Court, the application for leave to appeal the October 21, 2008 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion for stay of proceedings and to remand is DENIED.